148 N.J. 78 (1997)
689 A.2d 723
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
RICKY L. HUFF, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued February 18, 1997.
Decided March 12, 1997.
Lon C. Taylor, Assistant Deputy Public Defender argued the cause for appellant (Susan L. Reisner, Public Defender, attorney).
Annmarie Cozzi, Special Deputy Attorney General, Acting Assistant Prosecutor, argued the cause for respondent (Charles R. Buckley, Deputy Attorney General, Acting Bergen County Prosecutor, attorney).
Daniel I. Bornstein, Deputy Attorney General, argued the cause for amicus curiae, Attorney General of New Jersey (Peter G. Verniero, Attorney General, attorney).
PER CURIAM.
This matter was presented to the Court on defendant's appeal as of right pursuant to Rule 2:2-1(a)(2). The Court denied defendant's petition for certification of the issues not covered by the dissenting opinion below. 146 N.J. 570, 683 A.2d 1165 (1996).
The portion of the Appellate Division's judgment that is before the Court on defendant's appeal as of right is affirmed, substantially for the reasons expressed in Judge Landau's opinion, reported at 292 N.J. Super. 185, 678 A.2d 731 (1996).
HANDLER, J., and O'HERN, J., dissenting.
We would reverse the judgment of the Appellate Division, substantially for the reasons expressed in Judge Kleiner's dissenting opinion below, reported at 292 N.J. Super. 185, 194, 678 A.2d 731 (1996).
*79 For affirmance  Chief Justice PORITZ, and Justices POLLOCK, GARIBALDI, STEIN and COLEMAN  5.
For reversal  Justices HANDLER and O'HERN  2.